Citation Nr: 0505312	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-23 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for aortic valve 
disease.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to September 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for aortic 
valve disease, and a total disability rating based on 
individual unemployability.  He responded by filing a May 
2002 Notice of Disagreement, and was sent a June 2003 
Statement of the Case on these issues.  He then filed a July 
2003 VA Form 9, perfecting his appeal of these issues.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's aortic valve disease is the result of 
radiation treatment for his service-connected Hodgkin's 
disease.  


CONCLUSION OF LAW

The criteria for the award of service connection for aortic 
valve disease have been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that prior to the 
filing of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

The veteran seeks service connection for aortic valve 
disease, claimed as secondary to his service-connected 
Hodgkin's disease.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  Service 
connection may be awarded for any disability which is due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

In support of his claim, the veteran has submitted medical 
opinion statements from a private physician.  In an August 
2001 written statement, W.E.H., M.D., indicated he treated 
the veteran on two occasions for cardiovascular disease.  In 
Dr. H.'s opinion, the veteran's "previous radiation therapy 
for Hodgkin's disease is the likely cause of his aortic valve 
disease."  In a subsequent March 2004 statement, Dr. H. 
again confirmed that in his opinion, the veteran's "aortic 
valve disease is secondary to his radiation therapy for 
Hodgkin's disease."  

In March 2002, the veteran was examined by a VA physician, 
and his claims file was reviewed.  The VA physician confirmed 
the veteran had previously been diagnosed with aortic valve 
disease, and was now status post aortic valve replacement.  
After examining the veteran and reviewing his medical 
history, the VA physician found that the veteran's 
"Hodgkin's disease is not the sole and approximate cause of  
. . . [the veteran's] aortic valve disease and aortic valve 
replacement."  The physician noted that the veteran had 
several risk factors unrelated to service, including 
diabetes, high cholesterol, and hypertension.  

Also submitted in support of the veteran's claim is the July 
2004 statement of A.M.G., M.D./M.P.H.  Dr. G. stated that 
after reviewing the veteran's file, she concurred with Dr. H. 
and found "it as likely as not that the veteran's radiation 
treatment for Hodgkin's lymphoma was a contributing factor in 
the development of . . . aortic valve disease."  She noted 
that "many reports in the literature support this view," 
and cited several medical studies.  She also noted that the 
veteran had other cardiac risk factors which would have 
contributed to the development of cardiovascular disease.  
Dr. G.'s opinion statement was based on a review of the 
claims folder, but she did not physically examine the 
veteran.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing medical evidence, the Board is "certainly free 
to discount the credibility of [a] physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In the present case, the veteran has submitted the medical 
opinions of two physicians, one of whom treated him 
personally, indicating the radiation treatment he received 
for his Hodgkin's disease was a contributing factor in the 
aortic valve disease he developed many years later.  While a 
VA physician also reviewed the record and physically examined 
the veteran, finding that Hodgkin's disease was not the sole 
cause of the veteran's aortic valve disease, the physician 
also did not rule out Hodgkin's disease and the radiation 
treatment as a contributing factor in the veteran's 
subsequent development of aortic valve disease.  Overall, the 
preponderance of the medical evidence does support the 
veteran's contention that his aortic valve disease is due to 
radiation treatment for his service-connected Hodgkin's 
disease.  Accordingly, service connection for aortic valve 
disease is granted.  


ORDER

Entitlement to service connection for aortic valve disease is 
granted.  


REMAND

The veteran has also perfected an appeal of the RO's April 
2002 denial of a total disability rating based on individual 
unemployability.  A total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (2004).  In such 
an instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  If the 
applicable percentage standards set forth in 38 C.F.R. § 
4.16(a) are not met, an extra-schedular rating is for 
consideration where the veteran is otherwise unemployable due 
to service-connected disability.  38 C.F.R. § 4.16(b) (2004).  

Within this decision, the veteran has been granted service 
connection by the Board for aortic valve disease.  Because 
the RO has not yet had an opportunity to rate this 
disability, it would be prejudicial to the veteran for the 
Board to consider his pending appeal for a total rating at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Therefore, this issue must be remanded to the RO for 
reconsideration in light of the Board's award of service 
connection.  

In light of the above, this claim is REMANDED for the 
following additional development:  

After the RO has evaluated and rated the 
veteran's service-connected aortic valve 
disease, it should reconsider the veteran's 
claim for total disability rating based on 
individual unemployability in light of this 
additional service-connected disability, as 
well as any additional evidence added to the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and given 
the opportunity to respond thereto.  
Thereafter, this issue should be returned to 
the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


